Title: To Thomas Jefferson from David Rittenhouse, 8 May 1791
From: Rittenhouse, David
To: Jefferson, Thomas



Dr Sir
May 8th 1791

I thank you for a Sight of Mr. Randolph’s Letter. I must Confess I was pleased with Mr. Neville’s account of the Opossum, because it seemed to remove every difficulty on the Subject and at the same time more nearly to connect the Vegitable and animal economy. But I well know with what caution we ought to recive the testimony of any individual. Mr. Randolph’s observations however does not shew that the young had been actualy excluded by its parent and exposesed to the open air before they entered the false belly, which is the thing that appears to me so very improbable, tho’ indeed their finding their way back again into it, when removed, takes away much of that improbability. Neither does Mr. Randolph’s account absolutely contradict the disappearing of the pouch after its having Nourished a sett of Young, because his Oppossum might have been a Young female that never had brought forth. I hope he will continue his attention to this curious subject. I sometime ago wrote to Isaac Zane of Winchester, on this matter, but not received any answer. I shall set down below the Corresponding observations on Barometer and Thermometer with those of Mr. Randolph, tho’ some allowance ought to made for the time of day, as mine were I suppose generally made one hour earlier. Yours sincerely,

D. Rittenhouse






B.
T.

B.
T.



April
1.
30.0
–40
11.
30.1
–42




2.

–48
12.
29.8
–40
at 3 oClock–76°



3.
30.1
–33
13.
29.5
–60




4.
30.1
–31
14.
29.55
–42




5.
30.05
–40
15.
29.5
–45




6.
30.3
–34
17.
29.5
–50




7.
30.25
–38
18.
29.75
–49




8.

–41
30.
29.8
–52




9.
30.27
–36







